Title: Abraham Howard Quincy to Thomas Jefferson, 10 May 1814
From: Quincy, Abraham Howard
To: Jefferson, Thomas


          
              Sir, New York May 10th 1814
            My new System travels with Snail like motion, but sure, it has friends, but wants more, it is in satisfactory operation in this City in the New & Elegant city Hall & with many persons in private families, I have almost the whole Literary world against the principle of compressing flued fire by multiplied passages in Stone, but from what cause I am unable to deturmine, as I have never yet been favored with a rational Objection, altho courted & challenged repeatedly, my greatest greif arrises from the circumstance that I am not fairly opposed, but have a concealed Enemy to contend with, whose only instruments of Anoyance are little insinuations accompanied with great characters, fact however is fast undermining the Throne & hopes of Superficial greatness, I was in hopes Mr Dashcoff the Russian Minister would have Seen you at Washington & given you his opinion of my general design,
			 particularly as mr Fulton could not have made you a Satisfactory report, as his Visit, on the Occation requested by you, was in the moments of hurry, he called on me with his Lady last Spring & I accompanied them to a Gentlemans House in which the principle had been in Successful Operation the Season then past, he asked no questions of importance, Solicited no
			 account of its Operations or effects, & under the influence of prejudice, which I had evidence existed prior to this Visit, he had not the power to communicate to you existing &
			 interesting
			 facts,
			 From the discouraging Sceenes Scenes through which I pass, opposed rather than investigated, I am convinced that like the Sturdy oak, my discovery is doomed to advance by degrees proportioned to its duration.
            Do we desire to avoid the thousand bodily infirmaties & torments produced by irregular action in the fluids of the Same, that liquid life life & death which nourishes & distroys alternately, this System effects the object; by equalising the atmosphere of our appartments & expelling the deadly damps of unfavorable Seasons & climates. does not artificial heat produce changes in air? Do we desire to control the powerful element of fire rather than be controled by its ravaging authority—Compression effects it.
            Do we desire to Save nine parts out of ten of the expence & inconvenence  attending the use of fuel in the common way & to remove all the usual hassards incident to Infancy & Infirmity, by this System we fully accomplish the Same.
            Do we desire superior elegance, unusual cleanliness, or to gratify the most systematic or Romantic Schemes in conducting this all important element to usefulness By the use of this System & this Stone our desires are gratified to the full.
            now, Sir, these are not the Vissions of a Sickly brain but experemental facts, & not the less so, because not believed in by great men, it will be recollected that the great question, that now supports the living & dying christian, once hung in Suspence, & that, in an enlightened age, on this grave query “have any of the Rulers believed on him” I am Very Sorry it has not been in my power to gratify your desire by giving you the means of information which many gentlemen have had relative to this Subject, I hope however Soon to devise means of Sending you Such a Specimen of the principle, & So applied, as Shall give correct ideas of its utility, which the unceartainty of water Carriage has heretofore prevented, General Dearborn has partially inspected other Systems as intended in mettals for cooking in Ships & Camps, he will Soon be supplied with one for his quarters here & give his opinion, I propose that one man shall supply one Hundred &
			 Eighty men with good clean wholesome cooking all weathers in the open camp in two hours with one fire, in place of that unceartainty & waste that now attends the Operations, this System I
			 Showed
			 to General Dearborn last fall, it is a double Swinging Stove with the furnice beneath & with boilers hanging by the Sides with projections runing from each into all Sides of the furnice & the smoak or flame rising from the fire between the inner & outer Surfaces, rising
			 by one Side, runing over the top, decending by the other Side; then rising up the back & runs off, of, thus forming a large holow Square with Shelves, & to open like a closset for the purpose of baking & roasting, five Sides out of Six of the Same Square is covered with flame, the Side boilers mentioned, are rather Steam kettles, in to
			 each of which Ten Camp kettles are intended to be put, when this System is used on Ship board it is intended to hang by chain & Swivel; & to be no more Subject to the motion of the Ship
			 than
			 the hanging Compass, or the swinging hammock, when hung under deck its funel will will rise So as to have motion in a thing resembling a reversed tunnel passing through the deck, to prevent the fluid escaping with its best power through the pores of the mettals before before haveg gone through the System, we put a thin Sheet Iron case over the Sd double Stove or Caboose, through which also the boilers pass, I may be too troublesome to you Sir, but am confident when you shall percieve I am aiming at blessing Scociety by means any way practical I shall have your patronage,
            with great respect I am at your command, Abrm Howard Quincy
          
          
          
            I would remark that my System in Stone when extensively patronised will come Very low in price, as I have an inexhaustable Quarry on Connecticut river or within 80 rods of its banks at a Town in New Hamshire Called Orford, which Doctr Mitchel pronounces the best quality he has yet Seen.
          
        